UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-41426
                         Summary Calendar




          LEOPOLDO LEAL, as executor of the estate of his
              mother, the late Mrs. Mauricia B. Leal,

                                              Plaintiff-Appellant,


                              VERSUS


  SUN EXPLORATION AND PRODUCTION COMPANY; ORYX ENERGY COMPANY,
      and Affiliates; KERR-MCGEE CORPORATION, Successor by
         Merger of Oryx Energy Company formerly known as
              Sun Exploration and Production Company,


                                             Defendants-Appellees.



           Appeal from the United States District Court
                For the Southern District of Texas
                            C-01-CV-230
                          April 25, 2002


Before DAVIS, BENAVIDES AND CLEMENT, Circuit Judges.

PER CURIAM:*

      We affirm the judgment of the district court essentially for

the reasons stated in its November 23, 2001 order.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.